NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0584n.06

                                        Case No. 21-3059

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                    FILED
                                                       )                      Dec 14, 2021
DAVID H. MANGOLD,                                                         DEBORAH S. HUNT, Clerk
                                                       )
       Plaintiff-Appellant,                            )
                                                       )        ON APPEAL FROM THE
v.                                                     )        UNITED STATES DISTRICT
                                                       )        COURT FOR THE NORTHERN
NORFOLK SOUTHERN RAILWAY                               )        DISTRICT OF OHIO
COMPANY,                                               )
       Defendant-Appellee.                             )                             OPINION
                                                       )


BEFORE:        COLE, GIBBONS, and LARSEN, Circuit Judges.

       COLE, Circuit Judge. David Mangold, a locomotive engineer, filed suit against his former

employer, Norfolk Southern Railway Company, alleging that he was terminated in retaliation for

his zealous reporting of various locomotive safety and occupational health issues in violation of

the Federal Railroad Safety Act, 49 U.S.C. § 20109 (“FRSA”). He also alleged that Norfolk failed

to comply with the terms of a 2017 settlement agreement borne out of a previous retaliation case.

Norfolk moved for summary judgment, arguing that Mangold failed to establish a prima facie case

of retaliation and that he waived his breach of contract claim by failing to address it in his

opposition brief. The district court agreed and dismissed Mangold’s claims. Mangold now

appeals, arguing that the district court erred. He also brings an additional claim that the district
Case No. 21-3059, Mangold v. Norfolk Southern Railway Company


court applied the wrong standard when evaluating his FRSA claim. Because the district court did

not err, we affirm.

                                      I. BACKGROUND

   A. Factual Background

       David H. Mangold began working with Consolidated Rail Corporation (“Conrail”) in 1995.

Mangold subsequently became an employee of Norfolk Southern Railway Corporation

(“Norfolk”) when it acquired Conrail in 1999. During his employment, Mangold made almost

daily complaints, reports, and notes of locomotive defects and other safety issues. Mangold’s

service record, however, was also marked by disciplinary violations, major and minor, under

Norfolk’s progressive discipline system.

       Norfolk uses a discipline system called “S.T.A.R.T.” (System Teamwork and

Responsibility Training). Rule infractions under S.T.A.R.T. “are divided into three categories:

minor, serious, and major.” While one-off minor offenses are handled with counseling, an

employee’s first “serious” offense in a 24-month period results in a deferred suspension. A second

serious offense occurring in the same 24-month period results in actual suspension. A third can

warrant dismissal. Serious offenses include, relevantly, “speeding [and] rule violations such as

those resulting in revocation of locomotive engineer certificate.” (S.T.A.R.T. Policy, R. 19-5,

PageID 186.)

       More extreme infractions, such as “altercation[s],” “insubordination,” “excessive

speeding,” and “passing stop signals,” are major offenses. (Id.) A major offense warrants removal

from service pending a formal hearing and possible dismissal from service for a single such

occurrence if proven guilty.

       Mangold was disciplined for several S.T.A.R.T. serious offenses over the course of his

time with Norfolk but did not run afoul of the progressive discipline system until 2015.
                                              -2-
Case No. 21-3059, Mangold v. Norfolk Southern Railway Company


On December 29, 2015, Mangold was found to have improperly handled a train, a S.T.A.R.T.

serious offense, and was suspended. (Mangold Employee Profile, R. 19-2, PageID 177.) Six

months later, on June 20, 2016, Mangold was dismissed from all service with Norfolk for failing

to follow a supervisor’s instructions to complete a certification packet that was necessary to

recertify his engineer’s license. This was consistent with a S.T.A.R.T. major designation.

       On July 20, 2016, Mangold filed an FRSA whistleblower complaint with the Occupational

Safety and Health Administration (“OSHA”), alleging that his dismissal was in retaliation for his

safety reporting. On November 18, 2016, he was reinstated to his position as a part of an agreement

settling that claim. Pursuant to the settlement agreement, Mangold waived any right to pursue his

retaliation claims or to obtain recovery against Norfolk related to any alleged FRSA violations

prior to the settlement agreement.

       Once he was reinstated, Mangold continued to report alleged locomotive mechanical

defects. Mangold also received two unfavorable personnel decisions, which form the basis of his

lawsuit.

       The first was a letter of reprimand following an incident when Mangold failed to properly

shut down his locomotive. On March 5, 2017, Trainmaster Korey Peters discovered that the

batteries were dead on the locomotive for which Mangold had responsibility. Peters interviewed

Mangold, who confirmed that he left all the breakers up to make it easier for the incoming crew to

restart the locomotive. The breakers regulate power to the train. Leaving the circuit breakers “up”

means that the train was able to draw power from its battery. On March 9, 2017, Peters charged

Mangold with failing to properly shut down the train.

       At an investigative hearing, presided over by Hearing Officer Nathaniel Gaines, Mangold

once again admitted that he left the breakers up, although he believed that this action would not



                                               -3-
Case No. 21-3059, Mangold v. Norfolk Southern Railway Company


normally cause the battery to die. On March 28, 2017, Mangold received a Letter of Reprimand,

signed by Gaines, finding that Mangold had failed to properly shut down his locomotive.

Mangold’s Brotherhood of Locomotive Engineers and Trainmen representative, Patrick Redmond,

decided not to appeal the Letter of Reprimand because it was less severe than the S.T.A.R.T. minor

offense Mangold was originally offered.

       Three months later, Mangold was charged in another disciplinary incident when Mangold

pulled his train out of a crossing without a signal to do so from the dispatcher. The train’s

conductor, David Wheeler, intervened to get Mangold to stop the train. Trainmaster Kevin Keel

reported this incident to Division Road Foreman J. M. Marotti. After reviewing the relevant data,

Marotti charged Mangold with both speeding and inattention to duty. On July 11, 2017, a formal

investigative hearing was conducted. Redmond once again represented Mangold. Mangold

admitted that he was traveling 14 miles-per-hour (but that he believed that he had cleared the 10

mile-per-hour restricted area), and that he moved the train he was operating without a signal.

       On July 26, 2017, Mangold was found “guilty as charged” and dismissed from service by

Hearing Officer Will Washington.

   B. Procedural History

       On August 4, 2017, Mangold filed a complaint with OSHA, alleging that he was once again

terminated in retaliation for making safety reports, in violation of the FRSA. On March 15, 2019,

OSHA notified Mangold that its investigation concluded that Mangold’s alleged protected activity

did not contribute to his termination. On April 11, 2019, Mangold objected to this finding and

requested a hearing before an Administrative Law Judge. On January 13, 2020, Mangold informed

the Department of Labor that he intended to exercise the FRSA’s “kick out” provision, under




                                               -4-
Case No. 21-3059, Mangold v. Norfolk Southern Railway Company


§ 20109(d)(3), and seek de novo review in the district court, as the matter had been pending for

longer than 210 days without a final decision.

       Mangold filed his complaint in the Northern District of Ohio on January 31, 2020, alleging

that he was reprimanded and fired due in whole or in part to his history of protected activity. In a

section entitled “COUNT TWO: BREACH OF AGREEMENT,” Mangold also alleged that

Norfolk had not complied with the January 2017 Settlement Agreement, “in violation of [the]

Whistleblower Act.” (Compl., R. 1, PageID 8.)

       On August 3, 2020, Norfolk filed a motion for summary judgment, as well as a motion to

dismiss for want of prosecution. Although the district court noted that Norfolk had made a

compelling claim for dismissal as a sanction for Mangold and his counsel’s “inattention to the

prosecution of this case,” it elected to address Mangold’s case on the merits. (Mem. Op. & Order,

R. 39, PageID 858–59.) Applying the test for FRSA retaliation claims articulated in Consolidated

Rail Corp. (“Conrail”) v. United States Dep’t of Labor, 567 F. App’x 334 (6th Cir. 2014), the

district court concluded that summary judgment in favor of Norfolk was warranted. The district

court found that Mangold had not cited evidence in the record showing that the relevant

decisionmakers—Peters, Gaines, Marotti, and Washington—were aware of his protected activity

prior to disciplining him. It also determined that Mangold’s intervening actions—leaving the

breakers up on the train, speeding, and inattention to duty—independently justified Norfolk’s

decisions, such that Mangold failed to establish that his protected activity was a “contributing

factor” in his discipline and discharge.

       The court also found that, to the extent Mangold had pleaded a breach of contract claim, it

was abandoned, as he did not address it in his opposition brief. Finally, even if Mangold had

properly addressed this issue, Mangold testified that Norfolk did make officials available to him



                                                 -5-
Case No. 21-3059, Mangold v. Norfolk Southern Railway Company


to discuss his concerns once he requested that it do so, demonstrating that Norfolk complied with

the settlement agreement and thus that the claim should be dismissed.

        Mangold appeals. While he frames his appeal as having four issues, there are only two

before us—whether the district court properly applied the test outlined in Conrail, and whether,

following that test, the district court properly granted summary judgment as to Mangold’s claims.

                                         II. ANALYSIS

        We review an order granting summary judgment de novo and view the evidence and draw

all reasonable inferences in favor of the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986). Nevertheless, the “mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine [dispute] of material fact.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

    A. Whether the District Court Applied the Correct Test for Establishing an FRSA
       Retaliation Claim

        Mangold frames his first issue on appeal as a Presentment Clause challenge.           The

Presentment Clause, found in Article I, Section 2 of the Constitution, governs the enactment,

amendment, and repeal of statutes by the legislative and executive branches. See I.N.S. v. Chadha,

462 U.S. 919, 954 (1983). Mangold argues that the district court improperly legislated from the

bench when it, in keeping with precedent from other circuits and this court’s precedent in other

retaliatory employment contexts, required that Mangold “point to record evidence that would

create a genuine issue of material fact as to whether the decision-makers had knowledge.” (Mem.

Op. & Order, R. 39, PageID 865.) Norfolk argues that this claim is waived because Mangold did

not present it to the district court.




                                              -6-
Case No. 21-3059, Mangold v. Norfolk Southern Railway Company


        It is well-settled that, absent exceptional circumstances, issues not presented to the district

court are not properly before us on appeal. See Frazier v. Jenkins, 770 F.3d 485, 497 (6th Cir.

2014) (“Generally, we will not address arguments raised for the first time on appeal.”).

Accordingly, we decline to address Mangold’s argument.

    B. Whether the District Court Erred in Granting Summary Judgment for Norfolk

        The parties do not dispute that we should apply the test set forth in Conrail.1 Mangold

must show that: “(1) he engaged in protected activity; (2) the employer knew that he engaged in

protected activity; (3) he suffered an unfavorable personnel action; and (4) the protected activity

was a contributing factor in the unfavorable personnel action.” Conrail, 567 F. App’x at 337

(citing Araujo v. New Jersey Transit Rail Operations, Inc., 708 F.3d 152, 157 (3d Cir. 2013)).

Once a plaintiff makes a prima facie case that the protected activity was a contributing factor to

the unfavorable personnel action, the defendant must prove “by clear and convincing evidence that

it would have taken the same adverse action in the absence of any protected behavior.” Id. (quoting

29 C.F.R. § 1982.109(b)).

        Applying this test, the district court did not err in granting Norfolk’s motion for summary

judgment. It is undisputed that Mangold regularly and frequently engaged in protected activities,

such as making safety reports. On appeal, Norfolk does not dispute that Mangold suffered two

unfavorable personnel decisions: a March 28, 2017 letter of reprimand and his July 26, 2017

termination. Therefore, the only two elements at issue are whether the relevant decisionmakers




1
  This court in Lemon acknowledged that there are two tensions within the FRSA: (1) whether the same burden of
proof applies to “kick-out actions” like Mangold’s as to agency actions, and (2) whether a “contributing factor” is a
rule or procedure that was necessarily incorporated with the FRSA’s amendment. See Lemon v. Norfolk S. Ry. Co.,
958 F.3d 417, 419 (6th Cir. 2020). However, the parties in Lemon, like the parties here, “forfeited any contrary
arguments,” id., and therefore we need not address these shortcomings.

                                                       -7-
Case No. 21-3059, Mangold v. Norfolk Southern Railway Company


knew that Mangold engaged in protected activity and whether the protected activity was a

contributing factor in the unfavorable personnel action.

         It is undisputed that the relevant decisionmakers for Mangold’s termination were Marotti

and Washington. The decisionmakers for the letter of reprimand were Peters and Gaines.

         Norfolk presented signed affidavits from Gaines and Washington indicating that they were

not aware of Mangold’s safety concerns and, even if they had been aware, they would not have

considered the reports when making their decisions since the reports were not relevant to the

incidents at issue in their respective investigations. Norfolk also relies on Mangold’s own

testimony to establish that the relevant decisionmakers did not know about Mangold’s protected

activities. Mangold never made any safety reports directly to Peters and admitted that Peters would

have only been made aware of his reports through his investigation of the battery incident.

Mangold also never made any reports directly to Gaines, nor did he have any interactions with

Gaines prior to the hearing.

         Given that, with this evidence, Norfolk has established that no genuine dispute as to any

material fact remains as to this issue, Mangold “must come forward with specific facts or affidavits

to support [his] claims and show the existence of a genuine, material [fact] in dispute.” National

Solid Wastes Mgmt. Ass’n v. Voinovich, 959 F.2d 590, 592 (6th Cir. 1992). However, he fails to

do so.

         Mangold cites the following to support the fact that decisionmakers knew he engaged in

protected activity:

            1. A May 4, 2016 letter from Andrew Jones, memorializing a conversation between
                Jones, Patrick Redmond, and Jeff Allen, which chastised Mangold for reporting
                non-locomotive defects. A “J. Gentsch” was cc’d on the message.




                                               -8-
Case No. 21-3059, Mangold v. Norfolk Southern Railway Company


           2. An April 16, 2016 email from Steve Grankowski listing Norfolk’s rules regarding
               calendar day inspections. Sean Roberts, Kevin Schmidt, James Schulz, Brent Toth,
               Mark Emery, Robert Tebeau, Jim Lanning, and Andrew Jones were cc’d on the
               email, as well as the email TN_OSS_DB_CLEVE_TN@exhange.nscorp.com.

       There is nothing in either correspondence that indicates that any decisionmaker received

them. While Mangold argues that these emails and letters became a part of Mangold’s permanent

personal file and would have been a part of his record when the relevant decisionmakers made the

decision to terminate him, he provides no support for the allegation that these materials were a part

of his record or that any decisionmaker viewed them, outside of his own argument. Mangold’s

allegations that he had a meeting with Marotti in May 2017, prior to his termination, suffers from

the same issue—there is simply no evidence it occurred.

       Mangold also argues, in essence, that his reporting was so commonly known that it would

have been impossible for a decisionmaker not to have been aware of it. This is not, however,

competent evidence on a motion for summary judgment as “these kinds of vague, conclusory

statements do not suffice to get a case to a jury.” Lemon, 958 F.3d at 420; see also Lujan v. Nat’l

Wildlife Fed’n, 497 U.S. 871, 888 (1990) (“The object of [Rule 56(e)] is not to replace conclusory

allegations of the complaint or answer with conclusory allegations of an affidavit.”).

       Even if Mangold’s unsupported arguments were sufficient to establish that the relevant

decisionmakers had knowledge of his protected activity, his claim would fail because he does not

demonstrate that his reports of safety violations were a contributing factor to his termination or his

letter of reprimand.

       “[T]he contributing factor standard has been understood to mean ‘any factor which, alone

or in connection with other factors, tends to affect in any way the outcome of the decision.’”

Conrail, 567 F. App’x at 338 (first citing Araujo, 708 F.3d at 158; and then citing Lockheed Martin


                                                -9-
Case No. 21-3059, Mangold v. Norfolk Southern Railway Company


Corp. v. Admin. Review Bd., 717 F.3d 1121, 1136 (10th Cir. 2013)). In an FRSA case, where

“[t]he record confirms that the railroad would have [disciplined] [an employee] anyway,” the

plaintiff fails to meet this standard. Lemon, 958 F.3d at 419.

       Mangold leans on the temporal proximity of his daily reports to the adverse actions to

support his claim of retaliation. The temporal proximity alone, however, is not sufficient to

overcome a prima facie case of retaliation for three reasons. First, as previously discussed, there

is no indication that any decisionmaker had knowledge of Mangold’s protected activities when the

decisions to discipline him were made, so there is no evidence that his reports motivated those

decisions. See Lincoln v. BNSF Ry. Co., 900 F.3d 1166, 1213 (10th Cir. 2018) (“For how can

decisionmakers retaliate against an employee for taking protected activity if they do not know

about the protected activity?”).

       Second, as in Lemon, Norfolk investigated and held a hearing about Mangold’s rule-

breaking, where Mangold was represented by his union and permitted to cross-examine witnesses,

speak on his own behalf, and answer questions. At no point in time was Mangold’s safety reporting

raised during these hearings because the disciplinary investigations that led to Mangold’s

unfavorable personnel actions were completely unrelated to his protected activity. See Gunderson

v. BNSF Ry. Comp., 850 F.3d 962, 969 (10th Cir. 2017); Kuduk v. BNSF Ry. Co., 768 F.3d 786,

792 (8th Cir. 2014). Indeed, Mangold’s actions that led to the hearings were “intervening event[s]

that independently justified adverse disciplinary action,” thus weighing against the idea that his

reporting was a contributing factor to his discipline. Kuduk, 768 F.3d at 792.

       Third, even if we assume that Marotti or Peters called for a hearing and investigation into

Mangold due to his reporting of alleged defects and violations, Mangold provides no evidence




                                               - 10 -
Case No. 21-3059, Mangold v. Norfolk Southern Railway Company


whatsoever that the hearing officers and final decisionmakers, Washington and Gaines, were

influenced by Mangold’s protected activity or the charging officers’ alleged biases. See id. at 791.

        The only other argument Mangold raises is that he should not have been charged with any

disciplinary infractions in the first place, as he did not violate any rules. However, courts do not

act as a “super-personnel department” and re-examine an employer’s disciplinary decisions. Id.

at 792. To do so here would be particularly improper in view of the fact that Mangold has provided

scant evidence that anything other than his own negligence motivated the decisions to discipline

him. As the district court put it:

        In light of the undisputed record evidence that Mangold’s discipline—which was
        unrelated to his protected activity, administered in accordance with START
        procedures and the collective bargaining agreement after a hearing where he was
        represented and given a full opportunity to present his case, and imposed by
        decision-makers unaware of his protected activity—was issued in good faith,
        Mangold’s unsupported speculations as to retaliation fail to show pretext.

(Mem. Op. & Order, R. 39, PageID 870.)

        We therefore affirm the grant of summary judgment in favor of Norfolk. Given this, we

need not consider the district court’s alternative ground, that Norfolk proved by clear and

convincing evidence it would have dismissed Mangold regardless of his protected activity.

    C. Breach of Contract

        Mangold does not address the district court’s conclusion that he forfeited his breach of

contract claim in his briefing or make any argument as to why the issue was not forfeited. Instead,

Mangold repeats his conclusory allegation that the terms of his 2017 Settlement Agreement were

violated because Norfolk failed to make anyone available to speak with him about his safety

concerns until he asked. Even if we were to disregard the district court’s finding that Mangold’s

opposition brief failed to address this argument, Mangold has “forfeited the issue on appeal via his

perfunctory mentions of [breach of contract] in his brief.” Watkins v. Healy, 986 F.3d 648, 667


                                               - 11 -
Case No. 21-3059, Mangold v. Norfolk Southern Railway Company


(6th Cir. 2021). By failing to expressly appeal the district court’s holding, Mangold has forfeited

any challenge to the dismissal of his breach of contract claim. See Vance v. Wade, 546 F.3d 774,

781 (6th Cir. 2008) (“[A]n issue is deemed forfeited on appeal if it is merely mentioned and not

developed.” (quoting United States v. Clark, 469 F.3d 568, 569–70 (6th Cir. 2006))).

                                       III. CONCLUSION

       The judgment of the district court is hereby affirmed.




                                              - 12 -